Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a housing having a first portion configured to be inserted inside an ear canal of a user and a second portion worn around the ear of the user; a first microphone or microphone array disposed in the first portion of the housing; a second microphone or microphone array disposed in the second portion of the housing; and wherein the one or more sensors include at least one of a motion sensor, a peripheral capillary oxygen saturation (SPO2) sensor or a heart rate sensor disposed in the housing and configured to detect motion, oxygen levels and heart rate, respectively, of the user during a health-related event; and wherein the one or more processors are coupled to the first and second microphones and the motion sensor, and configured to: obtain a first audio signal from the first microphone; obtain a second audio signal from the second microphone; obtain data from the one or more sensors; and determine, based on the first audio signal, the second audio signal and the data, one or more health-related events for the user in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/REX R HOLMES/Primary Examiner, Art Unit 3792